Wyly, J.
The defendants have appealed from a judgment against them based on a promissory note dated July 9, 1862, for $1000.
The defense is, that the motive or cause of the obligation evidenced by the note, is immoral and against public order, it being for the hire of plaintiff to serve as a substitute for the defendant Leonard in the army of the Confederate States.
The ..evidence shows that Leonard was a conscript in Camp Pratt when he made the note, that he employed the plaintiff to serve as a substitute for him in the war of the rebellion, and that the note had no other consideration.
The obligation had an unlawful cause and can have no effect. C. C. 1887; 19 A. 439, 449.
It is therefore ordered that the judgment appealed from be reversed and annulled, and it is now ordered that there be judgment for the defendant, plaintiff paying all costs.